DETAILED ACTION
1.	Claims 1-16 are pending in the instant application. 
2.			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibition of PDE1 enzyme, does not reasonably provide enablement for treating psychiatric disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	1) The breadth of the claims.
	2) The nature of the invention,
	3) The state of the prior art,

	5) The level of predictability in the art,
	6) The amount of direction provided by the inventor,
	7) The existence of working examples,
8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	
The nature of the invention: The instant invention is drawn to method for treating psychiatric disorder in human beings or animals, said method comprising administration of the compound or pharmaceutically acceptable salt thereof according to claim 1. 
The state of the prior art:	 As indicated by the prior art, thee is not any association between PDE1 enzyme and treating psychiatric disorder. There is no guidance in the prior art that PDE1 could be useful to treat psychiatric disorder.
The predictability in the art: At present using PDE1 to treat psychiatric disorder is purely speculative.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. They have not shown a nexus to treat diseases but have provided only reports in vitro which, absent a correlation to treat of diseases, are not sufficient to enable the invention.
The level of the skill in the art: The level of skill in the art is high. 
Amount of guidance/working examples:  Applicant provides examples of the test compounds to inhibit PDE1 on page 251. However, There is no guidance for using a therapeutically effective amount of a compound of Formula (I) to treat psychiatric disorder.	
The breadth of the claims: The claims encompass a method for treating psychiatric disorder.
The quantity of experimentation needed: Since the guidance and teaching provided by the specification is insufficient for treating diseases associated with therapeutically effective amount of a compound of formula (I) is efficacious, one of ordinary skill in the art, even with high level of skill, is unable to use the instant compounds as claimed without undue experimentation. 
Taking all of the above into consideration, it is not seen where the instant claims 1-16, for treating diseases associated with therapeutically effective amount of a compound of Formula (I) is efficacious, have been enabled by the instant specification. 
3. 		Claim Rejections - Obvious Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 168 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130 (b).
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 1-16 are provisional rejected under the judicially created doctrine obviousness-type double patenting as being unpatentable over the claims 1-11, 13, 15-17 of ap# 16/955,926. Although the conflicting claims are not identical, 
Determination of the scope and content of the prior art (MPEP §2141.01)
Ap# ‘926 claimed analogues compounds, pharmaceutical composition and method of using the compounds in claims 1-11, 13, 15-17 as the instant claims 1-16. 
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instant claims and the claims 1-11, 13, 15-17 of ap# ‘926 is the claims are not word for word identical but the scope of the two sets of claims overlaps significantly with each other. 
  	Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
The claims 1-11, 13, 15-17 of ap# ‘926 are therefore overlapping by the instant claims 1-16. All the elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
This is provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been issued.
4.   Claims 1-16 are provisional rejected under the judicially created doctrine obviousness-type double patenting as being unpatentable over the claims 1-15 of ap# 16/772,612. Although the conflicting claims are not identical, they are not patentably distinct from each other because the current invention embraces the invention claimed in the above application. 
Determination of the scope and content of the prior art (MPEP §2141.01)

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instant claims and the claims 1-15 of ap# ‘612 is the claims are not word for word identical but the scope of the two sets of claims overlaps significantly with each other. 
  	Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
The claims 1-15 of ap# ‘612 are therefore overlapping by the instant claims 1-16. All the elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
This is provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been issued.
5.   Claims 1-16 are provisional rejected under the judicially created doctrine obviousness-type double patenting as being unpatentable over the claims 1-11, 13, 15-21 of ap# 16/217,754. Although the conflicting claims are not identical, they are not patentably distinct from each other because the current invention embraces the invention claimed in the above application. 
Determination of the scope and content of the prior art (MPEP §2141.01)
Ap# ‘754 claimed analogues compounds, pharmaceutical composition and method of using the compounds in claims 1-11, 13, 15-21 as the instant claims 1-16. 
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)

  	Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
The claims 1-11, 13, 15-21 of ap# ‘754 are therefore overlapping by the instant claims 1-16. All the elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
This is provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been issued.
6.			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kehler et al., US 10034861 and WO 2018007249. Kehler et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    737
    603
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    753
    710
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    254
    237
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    79
    647
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    988
    614
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    824
    709
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    617
    621
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    347
    655
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    813
    660
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    640
    671
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    359
    713
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    783
    689
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    954
    636
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    796
    687
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    780
    651
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    635
    720
    media_image16.png
    Greyscale
,

    PNG
    media_image17.png
    346
    645
    media_image17.png
    Greyscale
,

    PNG
    media_image18.png
    815
    676
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    985
    658
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    805
    743
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    639
    629
    media_image21.png
    Greyscale
,

    PNG
    media_image22.png
    343
    667
    media_image22.png
    Greyscale
,

    PNG
    media_image23.png
    775
    689
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    645
    549
    media_image24.png
    Greyscale
,

    PNG
    media_image25.png
    345
    688
    media_image25.png
    Greyscale
,

    PNG
    media_image26.png
    817
    671
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    644
    623
    media_image27.png
    Greyscale
,

    PNG
    media_image28.png
    350
    627
    media_image28.png
    Greyscale
,

    PNG
    media_image29.png
    819
    749
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    969
    680
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    838
    705
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    934
    655
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    634
    690
    media_image33.png
    Greyscale
,

    PNG
    media_image34.png
    349
    671
    media_image34.png
    Greyscale
,

    PNG
    media_image35.png
    807
    663
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    618
    666
    media_image36.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Kehler et al.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/ 
11/21/2021